Reed, Y. C.
This motion takes the place of exceptions which may be taken to an answer for scandal, impertinence and for insufficiency.
*530I do not perceive that the answer is obnoxious to au exception, upon either of these grounds. It is not scandalous, nor impertinent, uor insufficient, in the sense in which that word is used in this connection. Insufficiency means that a portion of the bill has not been answered, to which portion the complainant is entitled to an answer. It does not mean that it is insufficient in the sense that it presents no equitable defence. The rule controlling the court on the hearing of these motions is well stated by Vice-Chancellor Stevens in Doane & Jones Lumber Company v. Essex Building and Land Company, 14 Dick. Ch. Rep. 142. This rule has been enforced by Vice-Chancellor Van Fleet, Vice-Chancellor Grey, the chancellor and myself.